324 F.2d 501
Charles A. ROPER, Jr., Appellant,v.R. P. BALKCOM, Jr., Warden, Georgia State Prison, Reidsville, Georgia, Appellee.
No. 20812.
United States Court of Appeals Fifth Circuit.
November 26, 1963.

Appeal from the United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
Charles A. Roper, Jr., Reidsville, Ga., for appellant.
William L. Grayson, Asst. Atty. Gen., of Ga., Atlanta, Ga., for appellee.
Before RIVES, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The district court denied the application of a state prisoner for a writ of habeas corpus on the ground that state remedies had not been exhausted. The determination of the district court was required by the established facts and its judgment is


2
Affirmed.